   Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 1 of 16 PageID #:515




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ESTATE OF JOSE ANGEL FELIPE                    )
NIEVES, Deceased, by ANGELICA                  )
NIEVES, Independent Administrator,             )
                                               )       No. 17 C 00088
                       Plaintiff,              )
                                               )
       vs.                                     )       Honorable Matthew F. Kennelly
                                               )
CITY OF CHICAGO and City of Chicago            )       Magistrate Judge Sheila M. Finnegan
Police Officer LOWELL HOUSER,                  )
                                               )
                       Defendants.             )       JURY TRIAL DEMANDED

             PLAINTIFF’S RESPONSE TO DEFENDANT CITY OF CHICAGO’S
                       MOTION TO STRUCTURE DISCOVERY

       Plaintiff Angelica Nieves, as Independent Administrator of the Estate of Jose Angel Felipe

Nieves, by and through her attorneys, in response to “Defendant City of Chicago’s Motion to

Structure Discovery” (Dkt. 109), states as follows:

                                     I.     INTRODUCTION

       Defendant City of Chicago’s (“City”) motion rests on an entirely false premise: that a

hypothetical ruling in a pending Seventh Circuit case – First Midwest Bank v. City of Chicago, 18-

3049 (7th Cir.) – may dispose of Plaintiff’s case. In fact, First Midwest Bank involves distinct facts

and theories of liability from those which Plaintiff is pursuing here, and its utility will be limited.

Here, Plaintiff is pursing two alternative theories against the City relating to the shooting death of

Jose Nieves (“Decedent”) by Officer Lowell Houser: (1) that Officer Houser was operating “under

color of law” when he shot and killed Decedent, and (2) that the City created and/or increased a

danger to Decedent that caused his death – i.e. a “state created danger” theory. Importantly, a “state

created danger theory” was neither pursued in First Midwest Bank nor, tellingly, mentioned in the




                                                   1
    Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 2 of 16 PageID #:516




City’s Motion.1 The City’s failure to even address that theory dictates that its request be rejected.

         Despite the City’s strained efforts to hide behind euphemisms such as a “stay”, “structure”

and “prioritize,” at bottom, the City’s Motion seeks to bifurcate Plaintiff’s Monell case – a

procedure which is heavily disfavored in this jurisdiction. Ricardo Rodriguez v. City of Chicago,

No. 18-cv-7951, 2019 WL 4278501, at *1 (N.D. Ill. Sept. 10, 2019) (“The last ten years of

bifurcation jurisprudence in the Seventh Circuit demonstrates that ‘it is clear that the weight of

authority holds that bifurcation is now heavily disfavored’” in Monell cases). The City’s request

should be similarly rejected as its proposed “structure” will breed inefficiency as there will

inevitably be overlap between Plaintiff’s Monell discovery and the discovery the City seeks to

“prioritize” leading to serial disputes about whether a given request is “Monell discovery” or

relevant to “scope/color of law” issues.

        In sum, this Court should deny the City’s request because it relies on a hypothetical ruling

in a factually and legally distinguishable case, wholesale ignores Plaintiff’s state-created danger

theory, and would only serve to complicate and delay inevitable discovery.




1
  There is no excuse for the City blinding itself to this argument. Plaintiff has repeatedly notified the City
of its alternative theories. See, e.g., Joint Status Report, Dkt. 93 (“As to Monell, Plaintiff will pursue two
alternative theories relating to the violation of Decedent’s constitutional rights…(2) there is liability upon
the City because the City engaged in misconduct that created or increased the danger to Decedent”), (“City
anticipates moving for summary judgment on . . ‘any failure to protect’ claim or ‘created or increased
danger’ claim that may be asserted on Plaintiff”), (“Plaintiff pursues two alternative Monell theories, one
of which – state created danger – was not even litigated in First Midwest Bank); Plaintiff’s First
Supplemental Answers to Defendant City of Chicago’s First Set of Interrogatory No. 17, Ex. A (“Defendant
City of Chicago created and increased the specific danger that ultimately caused Jose Nieves’ death . . .”);
Alioto v. Town of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (“[W]e have stated repeatedly (and frequently)
that a complaint need not plead legal theories, which can be learned during discovery”); McDonald v.
Household Intern, Inc., 425 F.3d 424, 427 (7th Cir. 2005) (“This court has repeatedly held pleaders in a
notice system do not have any legal obligation to plead legal theories”).


                                                      2
    Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 3 of 16 PageID #:517




                                          II.     BACKGROUND

        A.      The City’s Fostering of Officer Houser’s Violence.

        The City employed Officer Houser and empowered him with unfettered authority for

decades. Prior to Officer Houser murdering Decedent, the City received and sustained2 a deluge

of complaints about Officer Houser’s pushing, slapping, dragging, choking and threatening to kill

several people in separate instances; “maltreatment and disrespect of person while off-duty”;

repeated “aggressive” behavior; use of service weapon contrary to department policy; destruction

of private property; lying to the City; unprofessional conduct; inconsistent work performance; use

of police power “outside his responsibility” and violating citizen’s constitutional rights. The City’s

files are replete with warnings that Officer Houser exhibited “anger management problems”,

“homicidal thoughts”, “unusual and odd behavior on a consistent basis when dealing with the

public and other department members” and that Officer Houser was “extremely bitter”,

“emotionally disturbed” and “harboring a significant amount of anger.” Rather than strip Officer

Houser of his police power, the City issued proverbial slaps on the wrists for at least five separate

abbreviated or reduced suspensions. 3 Despite the City likewise repeatedly finding Houser unfit

for duty and positing that “Houser may not even be suited to the occupation of police officer,”




2
  The United States Department of Justice Civil Rights Division and United States Attorney’s Office
Northern District of Illinois findings on January 13, 2017 (“DOJ Report”) – eleven days after the murder
of Decedent – detailed that in the five years preceding its investigation the City sustained fewer than 2% of
all complaints of police misconduct. Moreover, the Police Accountability Task Force Report of April 2016
(“PATF Report”) found that excessive force complaints were sustained in “only 1.4% of cases.” Here, there
were many other claims brought forward against Officer Houser that the City refused to sustain.
3
  The City’s treatment of Houser illustrates the maladies diagnosed in the DOJ and PATF Reports, which
respectively found that “[i]n the rare instances when complaints of misconduct are sustained, we found that
discipline is haphazard and unpredictable, and is metered out in a way that does little to deter misconduct”
and “[e]xisting policies and the woefully inadequate oversight regarding how discipline is imposed have
allowed far too many officers to receive little or no discipline even after a complaint is sustained.”



                                                     3
    Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 4 of 16 PageID #:518




Officer Houser continued on as a gun-wielding employee cloaked in the authority of the City.

        B.       The Defendants’ Wrongful Conduct on December 11, 2016.

        Officer Houser remained an employee of the City in possession of his badge, gun,

ammunition and holster. On December 11, 2016, at a small residential building at 2525 N. Lowell

Avenue, Officer Houser wielded the same gun filled with the same ammunition that he used when

on assignment for the City. Officer Houser identified himself as a police officer and used this

weapon to threaten the life of Decedent – an account that several individuals confirmed.

        The police officers who arrived on scene ignored Decedent’s reporting of the wrongful

conduct. Not to be deterred, Decedent called the police back and requested that a supervisor return

to address Officer Houser’s threats. Despite Decedent supplying the City with the information that

the black male police officer who threatened him came out of one of the two apartments on the

first floor of the building, the City’s investigative records fail to reference Officer Houser and

instead dedicate an inordinate amount of effort attacking Decedent4. The City’s silence is

especially concerning given that Officer Houser’s girlfriend and her son confirmed that the police

on scene interviewed Officer Houser who identified himself as a police officer. Despite this, the

City closed the investigation less than 24 hours after the incident and concluded that the incident

was a “possible police impersonation.” In sum, the City knowingly allowed Officer Houser to

remain unscathed after brandishing a weapon and threatening the life of Decedent.




4
  An oft-used page from the City’s playbook; the DOJ Report detailed the pattern where “the interview
centered more on what the subject did to justify the officer taking action at all, rather than the circumstances
of the use of force itself” and “a consistent unwillingness to prove or challenge officer’s accounts of the
incident, even when these accounts were inconsistent with physical evidence, credibly eyewitness
statements, or common sense.”



                                                       4
      Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 5 of 16 PageID #:519




          C.      The Murder of Decedent on January 2, 2017.

          On January 2, 2017, three weeks later and feet away from the original crime, Officer

Houser brandished the same gun from his same holster5, filled with the same ammunition6,

identified himself as a Chicago Police Officer and shot and killed Decedent. Officer Houser then

called 9-1-1 and identified himself as “Officer Houser.” When the police arrived on scene, Houser

flashed his badge identifying himself as a police officer.7 For the entirety of that day, the City and

its more than 70 responding officers treated and documented the Decedent as the “offender,”

justifying Officer Houser’s murderous actions as being in the interest of crime prevention.

                                          III.   ARGUMENT

          To be liable under 42 U.S.C. § 1983, a defendant must have (a) violated a constitutional

right while (b) acting under color of state law. Moss v. Singleton, 110 F. Supp. 3d 876, 881–82

(N.D. Ill. 2015). There is also a state-created danger theory under which public entities are liable

“when the state affirmatively places a particular individual in a position of danger the individual

would not otherwise have faced.” Buchanan–Moore v. Cnty. of Milwaukee, 570 F.3d 824, 827 (7th

Cir. 2009) (quoting Monfils v. Taylor, 165 F.3d 511, 516 (7th Cir. 1998)). Plaintiff is pursing both

theories, and as such, the City’s request to structure discovery is incomplete, misplaced, and should

be rejected.




5
    An officer interviewed by IPRA confirmed that Houser was using an “on-duty type holster.”
6
    The City’s Tactical Response Report identified ammunition as “Department Issued.”
7
 In the criminal trial, counsel for Officer Houser contended that Officer Houser also showed his badge
prior to the shooting in order to diffuse and de-escalate the situation.



                                                     5
   Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 6 of 16 PageID #:520




       A.      The City’s Basis for Structuring Discovery Improperly Relies on a
               Hypothetical Seventh Circuit Opinion for a Factually and Legally
               Distinguishable Matter.

       The City argues for the structure of discovery merely because the pending First Midwest

Bank matter relates to an off-duty police officer’s misconduct. In the City’s own words, in First

Midwest Bank, “[defendant], an off-duty police officer, went out drinking with his friend

[plaintiff]. The two got into an argument back at [defendant’s] apartment about [plaintiff’s] dog,

and [defendant] shot [plaintiff’].” (City’s Appellant Brief in First Midwest Bank, Dkt. No. 26, at

9). Here, the City contends that “[i]f First Midwest Bank is decided in the City’s favor and if

Houser did not act within the scope of employment and under color of law, the City will not be

subject to liability under Monell and the case could effectively be over.” (Dkt. 93, at 2).

       This is simply not true. As the City is well aware from the very oral argument it attaches

to its Motion, (Dkt. 109-2), there are several factual and legal distinctions between the case

presented here and those presented in First Midwest Bank – two of which are so fundamental that

the utility of First Midwest Bank is speculative at best: (1) the plaintiff in First Midwest Bank

conceded that the off-duty officer was not acting under the color of law (Dkt. 109-2, at 4:11-4:13;

49:4-49:5); and (2) a state created danger theory was not pursued. (Id., at 5:20-6:10). Both of those

factors are inapposite to the issues presented here and both go to the heart of this case. Thus, First

Midwest Bank will not be dispositive for the City here, and there is simply no basis to conclude

that a decision to-be-determined should dictate the structure for this case.

               1.      Whether Officer Houser operated under the color of law is a question
                       of fact and should not delay Monell discovery.

       As the City concedes in its Motion, the plaintiff in First Midwest Bank did not dispute that

the defendant off-duty police officer was engaged in private conduct and not under the color of

law. (Dkt. 109, at 8). That is not the case here. Here, fact and law support the notion that Officer



                                                  6
   Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 7 of 16 PageID #:521




Houser was acting under color of law, and as such, related Monell discovery is necessary regardless

of First Midwest Bank.

        Despite the City’s implications to the contrary, whether an officer was on-duty or off-duty

at the time of the alleged constitutional violation is not dispositive as to whether he was acting

under color of law. Gibson v. City of Chicago, 910 F.2d 1510, 1516 n. 10 (7th Cir. 1990)(“[i]t is

the nature of the act performed, not the clothing of the actor or even the status of being on duty, or

off duty, which determines whether the officer has acted under color of law.”). Just because an

officer is on-duty does not mean he has acted under color of law. Williams v. Farmer, No. 12 C

01663, 2013 WL 1156426, at *3 (N.D. Ill. March 20, 2013). Conversely, an officer may be found

to have acted under color of law even if he is off-duty. United States v. Christian, 342 F.3d 744,

751 (7th Cir. 2003). In making the determination of whether a specific officer operated under the

color of law, courts must look to the officer’s actions. Chavez v. Guerrero, 465 F. Supp. 2d 864,

869 (N.D. Ill. 2006); Coles v. City of Chicago, 361 F. Supp. 2d 740 (N.D. Ill. 2005)(holding that

the presence of various factors may weigh in favor of a showing that an off-duty officer acted under

the color of law, and that a jury is often charged with making such a factual determination); Pickrel

v. City of Springfield, 45 F.3d 1115, 1118 n.5 (7th Cir.1995) (“Deciding whether a police officer

acted under color of state law should turn largely on the nature of the specific acts the police officer

performed, rather than on merely whether he was actively assigned at the moment to the

performance of police duties”); Gibson 910 F.2d, at 1517 n.2 (the Seventh Circuit has noted that

“the issue of whether an person acted under color of law may present a jury question if there remain

unanswered questions of fact regarding the proper characterization of the actions”).

        Here, Plaintiff already has evidence that Officer Houser engaged in a variety of actions

which courts in this jurisdiction have found to be potentially persuasive in determining that off-




                                                   7
   Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 8 of 16 PageID #:522




duty police officers operated under the color of law. First, Officer Houser identified himself as a

Chicago police officer and attempted to deescalate the situation by stating, “I’m not about

violence” before shooting and killing Decedent. See Pesek v. Marzullo, 566 F. Supp. 2d 834 (N.D.

Ill. 2008)(finding a triable question of fact as to whether an off-duty police officer was acting under

the color of law during an altercation with a restaurant patron and emphasizing that the officer

testified to trying to “keep the peace” – i.e. deescalate the situation). Second, Officer Houser pulled

the same gun he used while on assignment with the Chicago Police Department, from his on-duty

holster, before firing Chicago Police Department issued ammunition. Third, Officer Houser called

9-1-1 and – again – identified himself as “Officer Houser.” Fourth, when the police arrived on

scene, Officer Houser flashed his badge yet again identifying himself as a Chicago Police Officer.

See Migut v. Chuse, 86 C 4301, 1988 WL 128699 (N.D. Ill. 1988)(a reasonable jury could find off-

duty officer was acting under color of law because he identified himself to plaintiff as a police

officer, used his service weapon to shoot and seriously injure plaintiff, and remained on the scene

and displayed his police identification to the responding police officers). Fifth, throughout the

City’s initial investigation into the subject incident, Decedent was referred to as “the offender.”

Kindred v. Hilt-Dyson, 94 C 4377, 1995 WL 250417 (N.D. Ill. April 27, 1995)(holding question

for jury whether off-duty officer in civilian clothes was operating under the color of law

emphasizing (1) that the off-duty officer immediately identified himself as an officer after the

shooting and (2) that when completing the police report following the incident, the officer referred

to the plaintiff as an “offender,” suggesting that the officer believed the plaintiff had a committed

a criminal offense that precipitated the shooting).

       In sum, the issue of whether an off-duty police officer operated under of color of law

requires a comprehensive case-specific factual analysis which was not done in First Midwest Bank




                                                  8
    Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 9 of 16 PageID #:523




because plaintiff conceded that the off-duty officer was not operating under color of law. Thus,

regardless of what the Seventh Circuit eventually holds in First Midwest Bank, the issue of whether

Officer Houser was operating under color of law will still be at issue here, will necessitate

discovery, and will likely need to be decided by a jury.

                2.      The City’s request to structure discovery ignores Plaintiff’s state
                        created danger theory which will require Monell discovery regardless
                        of whether Officer Houser was operating under color of law.

        Plaintiff is pursuing a state created danger theory – a theory that finds significant support

even without the benefit of a full record. The state-created danger theory provides that plaintiffs

may state claims for civil rights violations where state action “creates, or substantially contributes

to the creation of, a danger or renders citizens more vulnerable to a danger that they otherwise

would have been.” Reed v. Gardner, 986 F.2d 1122, 1126 (7th Cir. 1993). In order to prevail under

the state-created danger doctrine, there are three elements which a plaintiff must prove: (1) the

state by its affirmative acts created or increased a danger to plaintiff, (2) the state’s failure to protect

plaintiff from danger that was the proximate cause of plaintiff’s injury and (3) the state’s failure to

protect plaintiff shocks the conscience. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th

Cir. 2015). As already detailed in Section II of this Response, the City knew that Officer Houser

had a history of engaging violent conduct, utilizing excessive force, and disturbing issues and that

Houser specifically targeted and threatened Decedent with the murder weapon in the weeks leading

up to the shooting death.8 The City’s policies, customs, and practices increased the specific danger

to Decedent, caused Decedents death, and constituted a conscious shocking failure.




8
 Officer Houser’s employment file record is replete with additional complaints regarding Officer Houser’s
behavior which will require additional investigation and discovery.



                                                     9
  Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 10 of 16 PageID #:524




        The basis for the City’s proposed discovery structure is to short cut and avoid Plaintiff’s

Monell discovery by (1) waiting for the Seventh Circuit’s First Midwest Bank decision and (2) if,

hypothetically, that decision goes the City’s way, file a motion for summary judgment on Plaintiff’s

“under color of law” theory, which the City asserts might, hypothetically, end this case. (Dkt. 109,

at 2). This logic, however, entirely ignores the necessary Monell discovery under Plaintiff’s state

created danger theory, including the City policies and customs relating to investigating police

misconduct, preventing instances of excessive force, programs for tracking and monitoring police

officers with known violent histories, mental health issues, or otherwise exhibit concerning

behavior. Plaintiff submits that the City’s failed policies, customs, and practices in these areas were

the driving force behind Officer Houser’s actions and affirmatively created or increased the danger

to Decedent. Specifically, Officer Houser knew that he could continue to operate with impunity,

thereby increasing the specific danger to Decedent that he exhibited a mere three weeks prior.

        B.      The Prioritization of Discovery is Not Warranted.

        The “prioritization” of discovery is not warranted in this matter. The City falsely views

First Midwest Bank as a lynchpin whereby “wasteful spending on wide-ranging discovery [ ] may

be mooted once First Midwest Bank” is “resolved.” (Dkt. 109, p. 3). The City cursorily refers to

mootness and postulates the appellate ruling could, hypothetically, cause this case to “effectively

be over” (dkt. 109, p. 9) while failing to appreciate that the burden of demonstrating mootness is

“a heavy one.” Los Angeles Cty. v. Davis, 440 U.S. 625, 631 (1979). A case only becomes moot

“when the issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in

the outcome.” U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 396 (1980). The available remedy

does not need to be “fully satisfactory” to avoid mootness. Calderon v. Moore, 518 U.S. 149, 150

(1996). In fact, the opposite is true – “[e]ven the availability of a ‘partial remedy’ is ‘sufficient to




                                                  10
  Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 11 of 16 PageID #:525




prevent [a] case from being moot.” Calderon, 518 U.S. at 150. Here, the First Midwest Bank matter

cannot moot Plaintiff’s available remedy sought against the City.

       The City is wrong that structuring discovery will somehow “avoid the unnecessary

expenditure of substantial costs and resources in doing [Monell] discovery.” (Dkt. 109, p. 2). As a

threshold matter, “simply postponing dispute resolution does not increase judicial efficiency.”

Trading Techs. Int’l, Inc. v. eSpeed, Inc., 431 F.Supp.2d 834, 840 (N.D. Ill. 2006); see also Bonds

v. City of Chicago, No.16-cv-5112, 2018 WL 1316720, at *4-5 (N.D. Ill. Mar. 14, 2018) (“if

bifurcation will only delay inevitable discovery disputes, it has little utility”). As recognized in

Cadiz v. Kruger, No. 06 C 5463, 2007 WL 4293976, at *5 (N.D. Ill. Nov. 29, 2007), structuring

will “create additional costs and inefficiencies without achieving any offsetting benefit.”

       Here, the City’s vague proposal would breed inefficiencies. For example, Plaintiff would

have to depose the same people twice, which is wasteful. Or if Plaintiff could only depose the

various witnesses once then Plaintiff would be at a serious disadvantage. See Bonds, 2018 WL

1316720, at *5 (“without document discovery and one or more Rule 30(b)(6) depositions on

Monell issues, [Plaintiff’s] counsel would be at a serious disadvantage when questioning City

personnel about matters relevant to her Monell claims”); see also Moriarty v. LSC Illinois Corp.,

No. 98 C 7997, 1999 WL 1270711, at *4 (N.D. Ill. Dec. 29, 1999) (“this Court is mindful that the

scope of discovery under Rule 26(b)(1) ‘is necessarily broad in its scope in order to allow the

parties equal access to the operative facts’”). Moreover, the parties will assuredly argue over and

thereby litigate the application of the City’s skeletal structure. See, e.g., Trading Techs. Int’l, 431

F. Supp.2d at 840 (“we would not be surprised if the parties engaged in extensive motion practice

wrangling over whether certain pieces of discovery were applicable” to the given structured

components of the case); Estate of Loury by Hudson v. City of Chicago, 16-cv-04452, 2017 WL




                                                  11
    Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 12 of 16 PageID #:526




1425594, at *3 (N.D. Ill. April 20, 2017) (“[a]s several courts in this district have noted, forcing a

court to resolve constant disputes about discovery requests’ connections to Monell liability can

introduce additional confusion to a matter and make litigation less efficient”).

        Further, the City offers an exaggerated conclusion as to its burdens in the case. The City

suggests that responding to Plaintiff’s written discovery requests “promise to take years to answer”

and yet in the same breath seeks to persuade the Court that taking the depositions of a “small

number” of witnesses – approximately twenty by the City’s count – will “not take an inordinate

amount of time.” (Dkt. 109, p. 9). Similar characterizations regarding the burdens of discovery are

routinely rejected. See, e.g., Cadiz, 2007 WL 4293976, at *3 (City saying it would have to produce

thousands of documents is a non-specific assertion of burden routinely rejected); Ricardo

Rodriguez v. City of Chicago, 429 F.Supp.3d 537, 543 (N.D. Ill. 2019) (City’s assertion that it will

“undergo years of discovery to analyze those [thousands] of documents is speculative at best”).9

Under the City’s logic, every case should always “prioritize” discovery on, for example, liability

before performing any damages discovery because if a party was not liable then the case as the

City describes “could effectively be over.” This is not the law. See also Cadiz, 2007 WL 4293976,

at *3 (“if that fact alone were sufficient to require bifurcation, then bifurcation would be automatic




9
  Moreover, the appropriate remedy for any concern about discovery burden is not “structuring” or
“prioritizing” discovery but rather a meet-and-confer and if necessary, a motion for protective order. See,
e.g., Love v. City of Chicago, 363 F.Supp.3d 867 (N.D. Ill. 2019) (“[t]o the extent the City find Love’s
Monell discovery requests overly broad or unduly burdensome, after engaging in the required meet and
confer process, the parties can seek the Court’s assistance in tailoring the requests”); Mendez v. City of
Chicago, No. 18 cv 5560, 2020 WL 1479081, at *5 (N.D. Ill. April 20, 2017) (“Defendants’ concerns
regarding the scope of the remaining Monell discovery can be addressed best through motions for protective
orders”); Moriarty, 1999 WL 1270711, at *4 (party seeking protective order bears burden of proving good
cause exists and “broad allegations of harm, unsubstantiated by specific examples or articulated reasoning
do not satisfy the Rule 26(c) test”) (internal quotation omitted).



                                                    12
     Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 13 of 16 PageID #:527




and a not a matter of discretion (which it is not), and courts always would bifurcate Monell claims

(but they do not do so)”).10

         C.     The City’s Reference to Potential Indemnity Fails to Justify its Request for
                Structured Discovery.

         The City states that “even if Houser is found to have acted within the scope and under color

of law, there still will be no need for Plaintiff’s Monell claim because under that scenario, the City

will be obligated to indemnify Houser for any compensatory damages awarded…” (Dkt. 109, p.

2, 8-9). The City is gravely mistaken if it believes that Plaintiff’s sole focus in pursuing this case

is financial. Rather, Plaintiff looks to deter the City and effectuate change.

         The City’s tactic of avoiding discovery by proffering potential indemnity has tried and

failed before. See, e.g., Cadiz 2007 WL 4293976, at *10-11(what the City is attempting to

accomplish here “would allow it avoid the merits of virtually any Monell claim alleging police

misconduct” and “the City should [not] be allowed to deprive a plaintiff of a merits determination

of a Monell claim by the expedient of agreeing to pay a judgment against its officers that the City

may be statutorily or contractually obligated to pay anyway”); Rodriguez, 429 F.Supp.3d at 541-

42 (“Courts have reasoned there are valid non-economic reasons for pursing a Monell action”).

Indeed, “[d]eterrence of future misconduct is a proper object of our system of tort liability” and “a

finding against officers in their individual capacities does not serve all the purposes of, and is not

the equivalent of, a judgment against the municipality.” Medina v. City of Chicago, 100 F. Supp.2d

893, 897 (N.D. Ill. 2000); see also Love, 363 F.Supp.3d at 875-76 (“[n]on-economic reasons exist

for [Plaintiff] to separately pursue her Monell-related claims and she should have the ability to test

those claims by presenting evidence that the City’s policies and procedures violated [ ]



10
  Tellingly, the City still seeks discovery as to Plaintiff’s damages despite its contention that the First
Midwest Bank would exculpate it from any liability. (Dkt. 109, p. 3).


                                                    13
     Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 14 of 16 PageID #:528




constitutional rights”); Mendez, 2020 WL 1479081, at *5 (“[C]ourt agrees that offering to agree

to a limited judgment should not automatically allow the City to skirt its responsibility for policies

. . .”); Cadiz, 2007 WL 4293976, at *8-9 (rejecting any argument plaintiff does not have standing

to pursue Monell even after achieving monetary award on individual Section 1983 claim).

         D.     The City’s Suggestion that Plaintiff has Delayed Monell Discovery is
                Disingenuous.

         The City incorrectly accuses Plaintiff of having “failed to conduct virtually all of” her

Monell discovery during the stay. (Dkt. 109, p. 3). As a threshold matter, the City’s Motion ignores

that the Court stayed all oral discovery, so Plaintiff has never had the ability to conduct any oral

Monell discovery. (Dkt. 23). Moreover, Plaintiff previously conducted written Monell discovery,

but much like any case, will need to continue to so as the case progresses. Even as of March 20,

2019 – 26 months after the subject incident – the City justified that:

         [T]he City’s investigation is still continuing; upon examining the latest group of
         documents received from the Police Department, the City’s counsel determined
         there may be further documents, and so its investigation has continued. When the
         City believes it has completed a reasonably diligent investigation with no obvious
         other avenues to explore, the City will no longer say “investigation continues.”
         Until then, forcing the City to say its investigation is complete, when it is not, is
         nonsensical.

(Dkt. 80, p. 10). To date, the City still says “investigation continues.” Moreover, the City

repeatedly refused to produce highly relevant records that have and will continue to shape the

Monell components of this case. (Dkt. 96).11 The need for Plaintiff to continue conducting Monell

discovery should not be a surprise to the City. Indeed, when this Court issued the aforementioned

stay, the Court referenced a prior stay in Chagolla v. City of Chicago, 529 F.Supp.2d 941 (N.D.

Ill. 2008). (Dkt. 80-1). In Chagolla, the stay likewise lasted approximately two-and-half-years and


11
   The City’s Motion solely references the original denial of Plaintiff’s Motion to Compel without
recognizing it was only based upon the ongoing stay of discovery promoted by the City and subsequently
granted after lift of the stay. (Dkt. 109, p. 5 n. 4).


                                                  14
  Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 15 of 16 PageID #:529




following the lift of the stay, the Court permitted Monell discovery to occur for almost another two

additional years. See Chagolla v. City of Chicago, Dkts. 135 and 246.

       The City also feigns surprise by the natural increase of the number of individuals disclosed

in Plaintiff’s First Amended Rule 26(a) Disclosures compared to Plaintiff’s original Rule 26(a)

Disclosures. (Dkt. 109, p. 6 and Dkt.109-1). However, a closer look shows that Plaintiff provided

her original Rule 26(a) Disclosures the month following the shooting death of Decedent. Not

surprisingly, without the aid of any discovery, Plaintiff only could identify Officer Houser and

Decedent’s family members. The City should understand the reality of these limitations given that

one month following Plaintiff’s original disclosures, the City excused its own inability to directly

answer many basic allegations in the Complaint because it lacked knowledge at the time. (See,

e.g,, Dkt. 13 ¶¶10-13). As discovery has progressed and the parties have exchanged thousands of

records, the City has disclosed at least some of the identities of individuals with relevant

information. For example, the City had at least ten employees involved with the December 11,

2016 incident and seventy employees involved with the January 2, 2017 incident. (Dkt. 109-1,

Plaintiff’s First Supplemental Rule 26(a)(1)(A)(i) Disclosures – Nos. 19-20); see Bonds, 2018 WL

1316720, at *5 (“lastly, but by no means least, the sheer number of witnesses involved counsels

against bifurcation because ‘discovery in this case will be substantial with or without discovery

into the Monell claim’”) (internal citation omitted). Moreover, due to the City’s continued retention

of Houser despite his numerous indiscretions and violent acts, there are likewise a large number

of victims who have knowledge about Houser’s pattern of wrongful conduct. (Id. at Nos. 13-18).

                                     IV.     CONCLUSION

       For the reasons stated above, Plaintiff requests that the Defendant City of Chicago’s

Motion to Structure Discovery be denied.




                                                 15
  Case: 1:17-cv-00088 Document #: 113 Filed: 06/10/20 Page 16 of 16 PageID #:530




Dated: June 10, 2020                        Respectfully Submitted,

                                            /s/    Steven A. Hart
                                            One of the Attorneys for Plaintiff



Andrew M. Stroth
Carlton Odim
Amanda Yarusso
ACTION INJURY LAW GROUP, LLC
191 N. Wacker Dr., Suite 2300
Chicago, IL 60606
Tel: (312) 771-2444
astroth@actioninjurylawgroup.com
carlton@actioninjurylawgroup.com
amanda@actioninjurylawgroup.com


Steven A. Hart
Robert J. McLaughlin
Brian Eldridge
Carter Grant
John (Jack) B. Prior
HART MCLAUGHLIN & ELDRIDGE, LLC
22. W. Washington St., Suite 1600
Chicago, Illinois 60602
Tel: (312) 955-0545
shart@hmelegal.com
rmclaughlin@hmelegal.com
beldridge@hmelegal.com
cgrant@hmelegal.com
jprior@hmelegal.com




                                       16
